             Case 1:20-cv-00533-RP-SH Document 13 Filed 06/01/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


    BRANDON STANFORD LAI,                                §
          Plaintiff                                      §
                                                         §                A-20-CV-533-RP-SH
    v.                                                   §
                                                         §
    STEVEN MNUCHIN, UNITED                               §
    STATES SECRETARY OF THE                              §
    TREASURY,                                            §
           Defendant                                     §


                        ORDER AND REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

TO:         THE HONORABLE ROBERT PITMAN
            UNITED STATES DISTRICT JUDGE

         Before this Court are Brandon Stanford Lai’s (“Plaintiff”) Motion to Proceed In Forma

Pauperis (Dkt. 2); Plaintiff’s Motion for Immediate Emergency Hearing (Dkt. 3);1 and Plaintiff’s

Motion for Permission to File Electronically (Dkt. 4).2 On May 14, 2020, the District Court

referred this case to the undersigned Magistrate Judge for disposition and Report and

Recommendation pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and Rule 1

of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

                         I. MOTION TO PROCEED IN FORMA PAUPERIS

         After reviewing Plaintiff’s Motion for Leave to Proceed In Forma Pauperis, the Court finds

that he is indigent. Accordingly, the Court HEREBY GRANTS Plaintiff in forma pauperis status



1
 Because the Court has granted Plaintiff in forma pauperis status, there is no need for a hearing on the
Motion for In Forma Pauperis status. Accordingly, the Court DENIES Plaintiff’s Motion for Immediate
Emergency Hearing (Dkt. 3).
2
    The Court GRANTS Plaintiff’s Motion for Permission to File Electronically (Dkt. 4).
                                                     1
        Case 1:20-cv-00533-RP-SH Document 13 Filed 06/01/20 Page 2 of 5




and ORDERS his Complaint to be filed without pre-payment of fees or costs or giving security

therefor, pursuant to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject to a later

determination that the action should be dismissed if the allegation of poverty is untrue or the action

is found frivolous or malicious pursuant to 28 U.S.C. § 1915(e). Plaintiff is further advised that

although he has been granted leave to proceed in forma pauperis, a Court may, in its discretion,

impose costs of court at the conclusion of this lawsuit, as in other cases. Moore v. McDonald,

30 F.3d 616, 621 (5th Cir. 1994).

   As detailed below, this Court has conducted a § 1915(e) review of the claims made in the

Complaint and is recommending that Plaintiff’s claims should be dismissed under 28 U.S.C.

§ 1915(e). Therefore, service on the Defendant should be withheld pending the District Court’s

review of the recommendations made in this report. If the District Court declines to adopt the

recommendations, then service should be issued at that time on the Defendant.

                    II. SECTION 1915(e)(2) FRIVOLOUSNESS REVIEW

   A. Standard of Review

   Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review his Complaint under § 1915(e)(2). A district court may summarily

dismiss a complaint filed in forma pauperis if it concludes that the action is: (1) frivolous or

malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

   Under this statute, a claim is frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 324-25 (1989); Talib v. Gilley, 138 F.3d 211, 213 (5th Cir.

1998). “A [claim] lacks an arguable basis in law if it is based on an indisputably meritless legal

theory, such as if the complaint alleges the violation of a legal interest which clearly does not



                                                  2
           Case 1:20-cv-00533-RP-SH Document 13 Filed 06/01/20 Page 3 of 5




exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999) (quoting Davis v. Scott, 157 F.3d

882, 889 (5th Cir. 1998)). It lacks an arguable factual basis if the facts alleged are “clearly

baseless,” a category encompassing “fanciful,” “fantastic,” and “delusional” allegations. Denton

v. Hernandez, 504 U.S. 25, 32-33 (1992) (citing Neitzke, 490 U.S. at 327-28).

      B. Plaintiff’s Complaint Should Be Dismissed under § 1915(e)(2)

      While Plaintiff’s Civil Cover Sheet describes his lawsuit as a “suit to recover property in time

of war”3 under 50 U.S.C. 4309 and invokes the United States Constitution, his Complaint reveals

that he is seeking the reversal of state court rulings and judgments against him. Although much of

Plaintiff’s Complaint contains nonsensical and incomprehensible statements and allegations,

Plaintiff seeks the return of certain property at issue in his state district court and probate court

proceedings. See Dkt. 1 at 6 (listing Plaintiff’s various state court actions). This Court lacks the

jurisdiction to review the state court’s rulings in these underlying cases.

      Under the Rooker-Feldman doctrine, “federal district courts lack jurisdiction to entertain

collateral attacks” on state court judgments. Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir.

1994); see also Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,

460 U.S. 462 (1983). If a federal question arose in the state proceeding, Plaintiff needed to raise it

for the state court to resolve. Liedtke, 18 F.3d at 317. If the state court erred, Plaintiff’s sole federal

recourse after exhausting his state appeals was to apply for a writ of certiorari to the United States

Supreme Court. Id. Instead of doing that, he filed suit in a federal district court. The Court does

not have jurisdiction to consider his collateral attack on the state court judgments. See Hill v.

Washburne, 953 F.3d 296, 306 (5th Cir. 2020) (finding plaintiff’s request to have state probate

court issue a new order was barred under Rooker-Feldman doctrine); Liverman v. Office of Prob.



3
    Dkt. 1-3.
                                                    3
         Case 1:20-cv-00533-RP-SH Document 13 Filed 06/01/20 Page 4 of 5




Clerk of Upton Cty., No. 7:18-CV-00141-DC-RCG, 2019 WL 886015, at *2 (W.D. Tex. Jan. 25,

2019) (holding that the court did not have jurisdiction to review plaintiff’s challenge to probate

court’s rulings under the Rooker-Feldman doctrine), report and recommendation adopted, No. 18-

CV-141-DC, 2019 WL 856413 (W.D. Tex. Feb. 17, 2019).

    The fact that Plaintiff invokes the Constitution does not save his suit from dismissal under this

doctrine. When a civil rights suit is “inextricably intertwined” with a state-court judgment such

that the suit is, essentially, an attack on that judgment, district courts lack original jurisdiction over

the suit. Liedtke, 18 F.3d at 317 n.11 (collecting cases). Here, whether Plaintiff was deprived of

any rights depends solely on the legal issues already ruled on by the state court. For the Court to

find in his favor, it would have to contradict the state court judgments. Plaintiff’s lawsuit, therefore,

is “inextricably intertwined” with those judgments, and the Court lacks jurisdiction to hear this

suit. See Phinizy v. State of Ala., 847 F.2d 282, 282 (5th Cir. 1988) (holding that federal district

court did not have subject-matter jurisdiction to review plaintiff’s complaint challenging probate

order, and plaintiff’s attempt to obtain reversal of the probate court’s judgment simply by casting

her complaint as a federal civil rights action failed).

    Even if the Court did have jurisdiction to hear this case, it would be dismissed as frivolous

because Plaintiff has failed to state a plausible claim for relief under Federal Rule of Civil

Procedure 12(b)(6). While Plaintiff attempts to raise a claim under the Trading with the Enemy

Act, 50 U.S.C. § 4309(a), that statute pertains to money or property seized from a foreign enemy

or ally of a foreign enemy. Nothing in Plaintiff’s Complaint suggests that he would qualify as a

proper Plaintiff under this statute. Rather, because the Complaint is based on “fanciful” and

“fantastic” allegations, it is subject to dismissal as frivolous. Denton, 504 U.S. at 32-33; see also




                                                    4
        Case 1:20-cv-00533-RP-SH Document 13 Filed 06/01/20 Page 5 of 5




Holt v. Treasurer of the United States, No. 17-1967 (UNA), 2017 WL 11512151, at *1 (D.D.C.

Nov. 9, 2017) (dismissing as frivolous plaintiff’s claim under Trading with the Enemy Act).

                                 IV. RECOMMENDATION

   Based on the foregoing, the undersigned RECOMMENDS that the District Court DISMISS

Brandon Stanford Lai’s lawsuit as frivolous sunder 28 U.S.C. § 1915(e)(2).

                                       V. WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on June 1, 2020.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                               5
